Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-20-2005

USA v. Ramirez-Erregun
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1579




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Ramirez-Erregun" (2005). 2005 Decisions. Paper 526.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/526


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL


      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT




                      No. 04-1579




          UNITED STATES OF AMERICA

                          v.

         GREGORIO RAMIREZ-ERREGUN,
                             Appellant




    On Appeal from the United States District Court
        for the Eastern District of Pennsylvania
             (D.C. Crim. No. 03-cr-00401)
       District Judge: Hon. Michael M. Baylson




      Submitted Under Third Circuit LAR 34.1(a)
                 September 16, 2005

Before: SLOVITER, BARRY and SMITH, Circuit Judges

            (Filed:   September 20, 2005)




                       OPINION
SLOVITER, Circuit Judge.

       Gregorio Ramirez-Erregun pled guilty to charges of unlawful entry after

deportation and was sentenced to forty-one months imprisonment. He appeals from the

sentence. The District Court had jurisdiction pursuant to 18 U.S.C. § 3231.

                                             I.

       Because the parties are familiar with the case, we will cite only the pertinent facts.

Ramirez-Erregun, a citizen of Mexico, was indicted for unlawful reentry into the United

States after deportation, in violation of 8 U.S.C. § 1326(a) and 8 U.S.C. § 1326(b)(2).

After Ramirez-Erregun pled guilty to the indictment, the District Court sentenced

Ramirez-Erregun to forty-one months imprisonment, a term of supervised release of three

years, and a special assessment of $100.

       The District Court based Ramirez-Erregun’s sentence on the then-mandatory

United States Sentencing Guidelines. Under the Sentencing Guidelines, the base level for

the offense to which Ramirez-Erregun pled guilty is eight. U.S.S.G. § 2L1.2(a). Because

Ramirez-Erregun had previously been convicted of an aggravated felony for transporting

an alien, his sentence was increased by a level of sixteen. See U.S.S.G. §

2L1.2(b)(1)(A)(vii). The prior felony also raised his criminal history to category II. He

received a three-level adjustment for acceptance of responsibility pursuant to § 3E1.1(a)

and (b), yielding a total offense level of twenty-one. Under the Guidelines, an adjusted

offense level of twenty-one and a criminal history category of II results in a sentence



                                              2
ranging from forty-one to fifty-one months imprisonment.

       Ramirez-Erregun filed a Motion for a Downward Departure pursuant to U.S.S.G. §

4A1.3(b)(1). In his motion, Ramirez-Erregun argued that his prior conviction for

transporting an alien had disproportionately increased his sentence because it resulted not

only in a sixteen-level increase, but also raised his criminal history category from I to II.

Ramirez-Erregun also claimed that the increased sentence was not warranted because his

involvement in the original crime was minimal: he simply transported fourteen illegal

aliens who were already in the country to a place where they sought work and received

“an extremely small amount of money for his participation in this illegal activity.” Supp.

App. at 18a.

       The Government opposed Ramirez-Erregun’s Motion for a Downward Departure.

In its response to the motion, the Government contested the “defendant’s recitation of the

. . . facts of the offense, specifically that the defendant did not receive any money from

the illegal aliens and only received $250 to drive the illegal aliens to North Carolina from

Arizona.” Supp. App. at 32a. Material witnesses “stated that the defendant agreed to

transport them for $750 each to be paid after they received work with the help of the

defendant.” Id.

       The District Court denied Ramirez-Erregun’s motion and sentenced him to forty-

one months imprisonment, noting that this “was the lowest sentence possible under the

guideline range applicable.” Record at 41. The District Court also noted that the



                                               3
sentence was “in the middle of the guideline range if the defendant had been sentenced in

Category number I. It is also within the range if [the court] had given the defendant a one

or two-level departure.” Record at 41.

                                              II.

       On appeal, Ramirez-Erregun argues that the District Court’s failure to grant his

Motion for Downward Departure from the Sentencing Guidelines was an abuse of

discretion. He repeats the arguments he made in his Motion for Downward Departure:

that his prior conviction disproportionately increased his sentence and that the increased

sentence is not warranted because his involvement in the prior crime was minimal.

       The Government argues that this court does not have jurisdiction over Ramirez-

Erregun’s appeal. There may be some merit to the Government’s argument but because

Ramirez-Erregun’s appeal raises a Booker issue, over which we do have jurisdiction,1 we

need not resolve the issue the Government presses.

                                             III.

       In United States v. Booker, the Supreme Court held that the once-mandatory

Sentencing Guidelines are “effectively advisory.”        U.S.     , 125 S. Ct. 738, 757



                   1
                       18 U.S.C. § 3742(a) (2) provides that “a defendant may
            file a notice of appeal . . . for review of an otherwise final sentence
            if the sentence was . . . imposed as a result of an incorrect
            application of the sentencing guidelines.” Because the District
            Court believed that the Sentencing Guidelines were mandatory, its
            application of the Guidelines was incorrect. Therefore, this court
            has jurisdiction over Ramirez-Erregun’s appeal.

                                              4
(2005). At the time of Ramirez-Erregun’s sentencing, the District Court did not have the

benefit of the Supreme Court’s decision in Booker.

       The Government’s argument that Ramirez-Erregun waived any claims under

Booker, while true, is not fatal to Ramirez-Erregun’s appeal. This court has the power to

address Ramirez-Erregun’s claim under Booker even if that claim was waived. In Bagot

v. Ashcroft, 398 F.3d 252, 256 (3d Cir. 2005), we stated: “This Court has discretionary

power to address issues that have been waived. . . . [It] may consider a pure question of

law even if not raised below where refusal to reach the issue would result in a miscarriage

of justice or where the issue’s resolution is of public importance.” (citations omitted).

Ramirez-Erregun’s claim is a question of law that requires no additional findings of fact.

Failure to address Ramirez-Erregun’s claim under Booker would result in a miscarriage

of justice because “a defendant’s substantial rights may have been affected where the

District Court erred by treating the Guidelines as mandatory rather than advisory.”

United States v. Davis, 407 F.3d 162, 164 (3d Cir. 2005) (en banc). Therefore,

notwithstanding the Government’s argument and Ramirez-Erregun’s counsel’s statement

that Booker has no bearing on the determination of Ramirez-Erregun’s appeal, we address

Ramirez-Erregun’s claim under Booker.

       Following Booker, we held in Davis that defendants sentenced under the prior

mandatory guideline regime whose sentences were on direct appeal at the time of the

Booker decision should have their sentencing challenge remanded to the District Court



                                              5
for re-sentencing pursuant to the pronouncements of Booker. Davis, 407 F.3d at 165.

Therefore, we will affirm the judgment of conviction but vacate the sentence and remand

for re-sentencing.2




.




                      2
                     Our decision in Davis mandates that Ramirez-Erregun’s
            sentence be vacated even though the Government argues that there
            is no merit to defendant’s claim that the District Court abused its
            discretion in refusing him a downward departure.